Exhibit 10.5

THIRD AMENDMENT TO COMMERCIAL LEASE

This Third Amendment to Commercial Lease (the “Amendment”) is made as of June
21, 2010, by and between Canvasback Real Estate & Investments, LLC (“Lessor”)
and Luna Innovations, Incorporated (“Lessee”).

WITNESSETH

WHEREAS, Lessor and Lessee entered into that certain Commercial Lease dated as
of March 19, 2007 for the premises located at 706 Forrest Street, Suite 1,
Charlottesville, Virginia 22903, as amended by an Amendment to Commercial Lease
dated March 18,2008, and a Second Amendment to Commercial Lease dated
October 7,2009 (altogether, the “Lease”)

WHEREAS, Lessor and Lessee have agreed to amend the Lease as set forth herein
below

Now, therefore, in consideration of the payment of rent and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows;

 

  1. Paragraph 4 of the Lease is hereby deleted in Its entirety and replaced
with the following:

 

  “4. Term

The Lease shall be for a term of one hundred and twenty seven (127) months
beginning on the first day of May 2007 and shall end at 5:00 p.m. on the 31* day
of December 2017. Lessee shall have the option to extend the lease for five
(5) years at the same terms and conditions, with an annual percentage rate
increase of 4%.”

 

  2. Paragraph 5 of the Lease is hereby deleted in its entirety and replaced
with the following;

 

  “5. Rent

 

Period

   Monthly Rent    Period Cost

05-1-2007 through 12-31-2007

   $ 15,000.00    $ 120,000.00

01-1-08 through 12-31-08

   $ 15,000.00    $ 180,000.00

01-1-09 through 12-31-09

   $ 16,200.00    $ 194,400.00

01-1-10 through 12-31-10

   $ 16,200.00    $ 194,400.00

01-1-11 through 12-31-11

   $ 16,200.00    $ 194,400.00

01-1-12 through 12-31-12

   $ 16,200.00    $ 194,400.00

01-1-13 through 12-31-13

   $ 23,795,20    $ 285,542.30

01-1-14 through 12-31-14

   $ 24,747.00    $ 296,964.00

01 -1-15 through 12-31-15

   $ 25,736.88    $ 308,435.52

01-1-16 through 12-31-16

   $ 26,766.36    $ 321,196.32

01-1-176 through 12-31-17

   $ 27,837.00    $ 334,044.10



--------------------------------------------------------------------------------

  3. Paragraph 14 of the Lease is hereby deleted in its entirety and replaced
with the following:

 

  “14. Utilities and Service

Lessee shall pay $1,300 per month to cover electric, water and sewer service for
the premises for the period beginning on May 1, 2007 and ending December 31,
2012. Beginning January 1, 2013, Lessor shall become solely responsible for the
payment of electric, water and sewer service for the premises. Lessee shall pay
for gas, telephone, data lines, security systems, including removal of any waste
materials, which are hazardous in nature, all pallets, excessive packaging
material, and janitorial services upon execution of the lease (5-1-2007).”

 

  4. Paragraph 30G of the Lease is hereby deleted in its entirety and replaced
with the following:

“G. Notwithstanding the rent required to be paid hereunder, Lessor acknowledges
and agrees that Lessee has the right to terminate this Lease, with no penalty,
effective as of December 31, 2012, provided Lessee provides Lessor with written
notice of Lessee election to terminate the Lease prior to September 1, 2012.
After December 31, 2012, Lessor and Lessee agree that the Lessee may choose an
early termination of the Lease with a written notice to the Lessor 120 days
prior to the requested termination date; in such event, Lessor and Lessee
further agree that Lessee shall pay 50% of the balance due Lessor on the
remaining rent due for the full term of the Lease. Lessee agrees that all funds
due to Lessor be paid in full prior to vacating the premises, if all funds are
not received, as agreed, Lessor shall be entitled to be paid the entire amount
of the original lease.”

 

  5. Except as modified herein, the Lease remains unchanged and in full force
and effect This Third Amendment may be executed in counterparts, and facsimile
signatures shall be deemed originals.

 

CANVASBACK REAL ESTATE & INVESTMENTS, LLC By:   LOGO [g76353exb_pg002a.jpg] Its:
 

 

LUNA INNOVATIONS, INCORPORATED   LOGO [g76353exb_pg002b.jpg]

By:

  SCOTT A. GRAEFF Its:   Chief Commercialization Officer

 

2